Exhibit 10.1

THIRD AMENDMENT TO AMENDED

AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Third
Amendment”), dated as of December 28, 2015, amends that certain Amended and
Restated Credit Agreement, dated as of June 12, 2013, as amended by a First
Amendment to Amended and Restated Credit Agreement dated December 20, 2013, a
Consent to Reporting Extension dated as of July 23, 2015 (the “Initial Reporting
Extension”), a Second Amendment to Amended and Restated Credit Agreement dated
as of August 21, 2015, and a Consent to Additional Reporting Extension dated as
of October 23, 2015 (the “Additional Reporting Extension”)(as so amended, the
“Credit Agreement”), by and among ADVANCED DRAINAGE SYSTEMS, INC., a Delaware
corporation (the “Borrower”), the GUARANTORS (as defined in the Credit
Agreement), the LENDERS (as defined in the Credit Agreement) PARTY THERETO, and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

WITNESSETH:

WHEREAS, pursuant to the Initial Reporting Extension and the Additional
Reporting Extension referenced above, the Lenders extended the time for the
delivery of (i) the audited financial statements of the Borrower for the fiscal
year ended March 31, 2015, certified by independent certified public accountants
in accordance with Section 8.3.2 [Annual Financial Statements] of the Credit
Agreement (the “2015 Audited Financial Statements”), and (ii) the financial
statements of the Borrower for the fiscal quarter ended June 30, 2015, (the “Q1
Quarterly Financial Statements”) and the financial statements of the Borrower
for the fiscal quarter ended September 30, 2015 (the “Q2 Quarterly Financial
Statements”), each to be delivered in accordance with Section 8.3.1 [Quarterly
Financial Statements] of the Credit Agreement.

WHEREAS, the Borrower and the Guarantors have requested (i) that the Lenders
provide an additional extension of time for the delivery of the 2015 Audited
Financial Statements, the Q1 Quarterly Financial Statements and the Q2 Quarterly
Financial Statements, (ii) that the Lenders agree to a modification with respect
to the calculation of EBITDA under the Credit Agreement, and (iii) that the
Lenders consent to the payment of the December Dividend (as hereinafter
defined).

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) The following definition set forth in Section 1.1 [Certain Definitions] of
the Credit Agreement is amended and restated as follows:

“Consolidated EBITDAE for any period of determination shall mean, without
duplication, (x) net income, plus, to the extent reducing net income, the sum,
of amounts for (a) consolidated interest expense, (b) charges for federal,
state, local and foreign income taxes, (c) total depreciation expense, (d) total
amortization expense, (e) costs and expenses incurred in connection with the
Transactions in an aggregate amount not to exceed $2,100,000, (f) non-cash
charges reducing net income for such period, (g) ESOP Compensation, (h) ESOP
Dividends on Unallocated Shares, (i) non-cash compensation related to stock
options and restricted stock, and (j) one-time, nonrecurring expenses incurred
during the fiscal quarters ending September 30, 2015, December 31, 2015 and
March 31, 2016 related to the restatement of the Loan Parties’ financial
statements, minus (y) non-cash gains increasing net income, in each case of the
Borrower and its Subsidiaries for such period determined and consolidated in
accordance with GAAP.

For purposes of calculating Consolidated EBITDAE (a) with respect to a business
acquired by the Loan Parties or Subsidiaries thereof pursuant to a Permitted
Acquisition, Consolidated EBITDAE shall be calculated on a pro forma basis
(determined on a basis consistent with Article 11 or Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the United States of
America Securities and Exchange Commission), using historical numbers of any
business so acquired, in accordance with GAAP as if the Permitted Acquisition
had been consummated at the beginning of such period, and (b) with respect to a
business or assets liquidated, sold or disposed of by the Loan Parties or
Subsidiaries pursuant to Section 8.2.7 [Dispositions of Assets or Subsidiaries],
Consolidated EBITDAE shall be calculated on a pro forma basis (determined on the
basis stated above), using historical numbers of any business or assets so
liquidated, sold or disposed of, in accordance with GAAP as if such liquidation,
sale or disposition had been consummated at the beginning of such period.”

(b) The following new definitions are hereby inserted in Section 1.1 [Certain
Definitions] of the Credit Agreement in alphabetical order:

“Third Amendment shall mean the Third Amendment to Amended and Restated Credit
Agreement, dated as of December 28, 2015.”

“Third Amendment Effective Date shall mean the date upon which the Third
Amendment became effective pursuant to its terms.”

3. Extension of Financial Reporting. In accordance with Section 11.1
[Modifications, Amendments or Waivers] of the Credit Agreement, the
Administrative Agent

 

2



--------------------------------------------------------------------------------

and the Lenders hereby consent to the delivery by the Borrower of the 2015
Audited Financial Statements, the Q1 Quarterly Financial Statements and the Q2
Quarterly Financial Statements on or prior to January 31, 2016; provided,
however, that, if the Borrower fails to deliver the 2015 Audited Financial
Statements, the Q1 Quarterly Financial Statements and the Q2 Quarterly Financial
Statements to the Administrative Agent on or before 11:59 P.M. (Pittsburgh,
Pennsylvania time) on January 31, 2016, such default shall not become an Event
of Default unless continuing unremedied for a period of thirty (30) days after
such time on January 31, 2016, as such grace period is otherwise provided with
respect violations of Section 9.1.4 by the terms thereof. The Administrative
Agent and the Lenders hereby waive any Potential Default (including a Potential
Default of Section 8.3.4.1 relating to required certification) resulting from
the Loan Parties’ non-compliance with the provisions of the Credit Agreement
with respect to the foregoing. The consents of the Lenders described in this
paragraph are limited to the specific covenants referenced and do not constitute
a consent to the waiver of any other covenant or provision of the Credit
Agreement or any other Loan Document, nor do such consents indicate any
agreement on the part of the Lenders to grant any such consent in the future.

4. Consent. On December 15, 2015, the Borrower paid a quarterly cash dividend of
$0.05 per share to its shareholders of record at the close of business on
December 1, 2015 (the “December Dividend”). The payment of the December Dividend
is not permitted by Section 8.2.5 [Capital Distributions] of the Credit
Agreement, and the Borrower has requested the consent of the Administrative
Agent and Lenders to the payment of such December Dividend. In accordance with
Section 11.1 [Modifications, Amendments or Waivers] of the Credit Agreement, the
Administrative Agent and the Lenders hereby consent to the payment of the
December Dividend. The Administrative Agent and the Lenders hereby waive any
Potential Default or Event of Default resulting from the Loan Parties’
non-compliance with the provisions of the Credit Agreement with respect to the
foregoing. The consents of the Lenders described in this paragraph are limited
to the specific covenants referenced and do not constitute a consent to the
waiver of any other covenant or provision of the Credit Agreement or any other
Loan Document, nor do such consents indicate any agreement on the part of the
Lenders to grant any such consent in the future.

5. Amendment Fee. The Borrower hereby agrees to pay a fee in the amount of
$7,500 to each Lender, which fee shall be deemed to be earned on the Third
Amendment Effective Date.

6. Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this Third Amendment shall not be effective until the date each
of the following conditions precedent has been satisfied (such date is referred
to herein as the “Third Amendment Effective Date”):

(a) The Borrower, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed, and delivered to the Administrative Agent, this Third
Amendment;

(b) The Senior Noteholders (2010) under the Amended and Restated Private Shelf
Agreement for the Borrower’s 5.60% Senior Series A Secured Notes due
September 24, 2018 and 4.05% Senior Series B Secured Notes due September 24,
2019 have executed and delivered an amendment to such Amended and Restated
Private Shelf Agreement between such Senior

 

3



--------------------------------------------------------------------------------

Noteholders (2010) and the Borrower pursuant to which such Amended and Restated
Private Shelf Agreement is amended to be consistent with the amendments of the
Credit Agreement as set forth in this Third Amendment;

(c) The Borrower shall have paid the amendment fee set forth in Section 5 of
this Third Amendment to the Administrative Agent for further payment to the
Lenders entitled to receive such fee;

(d) The Borrower and each Guarantor, by its execution and delivery of this Third
Amendment, shall have and be deemed to have certified to the Administrative
Agent and the Lenders that the certificates dated the Closing Date and signed by
the Secretary or an Assistant Secretary of the Borrower or such Guarantor, as
applicable, on behalf of itself and the Guarantors, remain true, correct and
complete on and as of the Third Amendment Effective Date, other than, with
respect to the Secretary’s Certificate for the Borrower, such Secretary’s
Certificate is hereby incorporated into this Amendment by this reference and
revised by amending Mark B. Sturgeon’s officer title in each instance from
“Secretary, Executive Vice President, Treasurer and Chief Financial officer” to
“Executive Vice President”;

(e) Since March 31, 2015, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(f) The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Third
Amendment;

(g) The Borrower shall have reimbursed the Administrative Agent all fees and
expenses, including without limitation, reasonable attorneys’ fees, for which
the Administrative Agent is entitled to be reimbursed; and

(h) All legal details and proceedings to be consummated and/or otherwise
completed as of the Third Amendment Effective Date in connection with the
transactions contemplated by this Third Amendment and all other Loan Documents
to be delivered to the Lenders shall be in form and substance reasonably
satisfactory to the Administrative Agent.

7. Incorporation into Credit Agreement. This Third Amendment shall be
incorporated into the Credit Agreement by this reference.

8. Full Force and Effect. Except as expressly modified by this Third Amendment,
all of the terms, conditions, representations, warranties and covenants of the
Credit Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect without modification, including without
limitation, all liens and security interests securing the Borrower’s
indebtedness to the Lenders and all Guaranty Agreements executed and delivered
by the Guarantors.

9. Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in

 

4



--------------------------------------------------------------------------------

connection with the development, preparation, execution, administration,
interpretation or performance of this Third Amendment and all other documents or
instruments to be delivered in connection herewith.

10. Counterparts. This Third Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

11. Entire Agreement. This Third Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Third Amendment, and no party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein.

12. Governing Law. This Third Amendment shall be deemed to be a contract under
the laws of the State of Ohio, U.S.A. and for all purposes shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Ohio, U.S.A. without regard to its conflict of laws principles.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Third Amendment as of the day and year first
above written.

 

BORROWER: ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Executive Vice President GUARANTORS: STORMTECH
LLC By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Secretary and Treasurer HANCOR HOLDING
CORPORATION By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Secretary and Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BANK OF AMERICA, N.A., individually and as Co-Documentation Agent By:  

/s/ Michael E. Miller

Name:   Michael E. Miller Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BANK OF MONTREAL By:  

/s/ John Dillon

Name:   John Dillon Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BRANCH BANKING & TRUST COMPANY By:  

/s/ Brian J. Blomeke

Name:   Brian J. Blomeke Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Carl S. Tabacjar, Jr.

Name:   Carl S. Tabacjar, Jr. Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIFTH THIRD BANK, individually and as Co- Syndication Agent By:  

/s/ William J. Whitley

Name:   William J. Whitley Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRSTMERIT BANK, N.A. By:  

/s/ Robert G. Morlan

Name:   Robert G. Morlan Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

JPMORGAN CHASE BANK, N.A., individually and as Co-Documentation Agent By:  

/s/ Jana Herzog

Name:   Jana Herzog Title:   Authorized Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

THE NORTHERN TRUST COMPANY By:  

/s/ Austin Nugent

Name:   Austin Nugent Title:   Officer